Citation Nr: 1403752	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  08-34 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Allen Gumpenberger


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.  His decorations include the Purple Heart and the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision.  

In June 2013 the Veteran asserted entitlement to service connection for hepatitis C, a claim that was previously denied in June 2008.  A substantive appeal of the June 2008 denial was never perfected.  Accordingly, the issue is referred to the Agency of Original Jurisdiction for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

The Veteran requested in June 2013 that VA obtain his most recent VA medical records.  Remand is necessary to obtain these records.  Additionally, the Veteran contends that he is unemployable due to his service-connected disabilities.  The Board finds that an examination is warranted to address the Veteran's ability to secure and follow a substantially gainful occupation.  Should the Veteran's combined rating remain at a level that does not meet the requirements for TDIU under 38 C.F.R. § 4.16(a), consideration should be given to whether referral for extraschedular consideration is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records of treatment of the Veteran at VA Connecticut Healthcare System locations not already associated with the claims file.  Take appropriate actions to obtain records of October 2007 treatment at the PTSD Firm, which was referenced in the April 2008 VA examination.  Document all efforts in the claims file and provide appropriate notice to the Veteran and his representative.  

2.  After completing the above development, schedule the Veteran for a VA psychiatric examination.  The examiner is instructed to do the following:

(a)  Review the claims file and state that it was reviewed.

(b)  Record in the examination report a detailed description of the Veteran's symptoms and occupational and social impairment, and any changes in severity since 2007, including estimates of the dates of any changes.

(c)  Provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran is unable to obtain and maintain a substantially gainful occupation (work that is more than marginal and permits him to earn a living wage) due to his PTSD.  

(d)  Provide an explanation of reasoning to support any opinion, including a discussion of the facts of the Veteran's case and applicable medical principles.  All necessary studies and tests should be conducted. 

3.  After completing the above development and associating the results of the psychiatric examination with the claims file, obtain an opinion from an appropriate examiner on whether the Veteran's service-connected disorders, including his physical disabilities, render him unable to obtain and maintain a substantially gainful occupation (work that is more than marginal and permits him to earn a living wage).  An examination should be performed if needed. 

4.  After completing the above development and any additional development deemed appropriate, readjudicate the issues that are the subject of this Remand.  If any benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity for response before returning the claims file to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).




